

EXHIBIT 10.3


FHLBANK San Francisco
2012 Executive Performance Unit Plan
Summary Description




PLAN PURPOSE
To optimize the Bank's performance in accomplishing Board-approved goals.


PLAN OBJECTIVES
To motivate key executives to position the Bank to exceed specified long-term
Bank goals that directly support the Bank's mission and strategic plan. To
attract and retain outstanding executives by providing a competitive total
compensation program, including a cash-based long-term incentive reward
opportunity tied to the performance of the Bank against specified performance
measures.


PARTICIPANTS
Participants are key executives whose performance has a major impact on the
Bank's success. Participants are the incumbents in the Bank's senior officer
positions, including:


President
Executive Vice President
Senior Vice Presidents (excluding the Senior Vice President, Director of
Internal Audit - participates in the Audit Performance Unit Plan)


PERFORMANCE PERIOD
The Executive Performance Unit Plan (EPUP) pays incentive awards related to the
achievement of Bank performance over a three-year performance period. The 2012
EPUP is effective January 1, 2012, and is based on performance from January 1,
2012 through December 31, 2014.


PERFORMANCE METRICS
Performance metrics balance financial and risk management objectives, focusing
on achievement of Adjusted Return on Capital Spread and Risk Management goals.
Adjusted Return on Capital Spread will be weighted 30% and Risk Management will
be weighted 70%. The Meets performance level reflects long-term performance
expectations. Unlike the President's Incentive Plan (PIP) and Executive
Incentive Plan (EIP), participants do not have an individual goal under the
EPUP.


1.
3-Year Average Adjusted Return on Capital Spread: Adjusted Return on Capital
Spread (AROCS) is the primary measure the Bank uses to determine total rate of
return to shareholders. The Meets AROCS achievement level has been set at 2.11%
and represents the projected average for the performance period (January 1, 2012
through December 31, 2014). The Meets AROCS achievement level is consistent with
the Bank's Strategic Plan forecast and reflects the Bank's continued
mission-consistent focus on member's mortgage finance business. Threshold AROCS
has been set at 1.86%, Exceeds achievement level has been set at 2.36% and Far
Exceeds achievement level has been set at 2.61%.



2.
3-Year Average Risk Management: Risk Management is based on the 3-year average
of the actual Risk Management goal achievement levels under the 2012, 2013, and
2014 annual incentive plans, and will be set at the end of the performance
period.







Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the Adjusted Return on Capital Spread Meets
achievement level, but are included in the measurement of Adjusted Return on
Capital Spread performance. Impacts of dividend benchmark variances to plan are
excluded from the measurement of Adjusted Return on Capital Spread performance.

1

--------------------------------------------------------------------------------



EPUP ACHIEVEMENT MEASURES
The Executive Performance Unit Plan rewards four levels of performance
achievement, as follows:
Achievement Level
Measure Definition
Far Exceeds
The most optimistic achievement level that far exceeds expected performance.
Exceeds
An optimistic achievement level that exceeds expected performance.
Meets
Performance that is expected under the Bank's Plan.
Threshold
Minimum level of performance that must be achieved for awards to be paid.



AWARD DETERMINATION
An award is calculated and paid in whole or part at the end of the 2012 plan
term (during the first quarter of 2015). Awards earned are based on the level at
which the 3-year performance goals have been achieved. Final awards may be
prorated for participants promoted or hired into an eligible position during the
performance period, and for participants who take a leave of absence during the
performance period. Achievement levels for the performance period are presented
on the following page. Note that the percentages of award opportunity provided
below are not the award percentages of base salary. See the next page for award
opportunities and ranges.




Adjusted Return on Capital Spread Goal
(3-Year Average)1
Risk Management Goal
(3-Year Average)2


 
 
% of Award Opportunity
 
 
% of Award Opportunity
Threshold
1.86%
22.5%
Threshold
Average of
3-Year Achievement
52.5%
Meets
2.11%
30.0%
Meets
70.0%
Exceeds
2.36%
37.5%
Exceeds
87.5%
Far Exceeds
2.61%
45.0%
Far Exceeds
105.0%




1 Meets excludes OTTI impact, while measured performance includes OTTI impact
2 Measured by 3-year achievement levels of Risk Management goal under the
respective STIPs.



Performance below the threshold achievement level for either measure normally
will not result in an incentive award.
The Board of Directors has full discretion to modify any and all incentive
payments. Incentive compensation reductions may be made, but are not limited to
the following circumstances: (i) if errors or omissions result in material
revisions to the Bank's financial results, information submitted to a regulatory
or a reporting agency, or information used to determine incentive compensation
payouts; (ii) if information submitted to a regulatory or a reporting agency is
untimely; or, (iii) if the Bank does not make appropriate progress in the timely
remediation of examination, monitoring, or other supervisory findings and
matters requiring attention.





2

--------------------------------------------------------------------------------





AWARD DETERMINATION AND OPPORTUNITY
Achievement award levels are stated below as a percentage of the February 1st
base salary at the beginning of the performance period.




2012-2014 EPUP Plan Period
Percentage of Goal Achievement Scale
Aggregate Goal Achievement
Award Range
(Percentage of 2012 Base Salary)
0% - 150%
150%1
= Far Exceeds
50.0%
 
125%2
= Exceeds
48.0%
 
100%3
= Meets
40.0%
 
75%4
= Threshold
20.0%



Notes:
1 - 150% of Meets payout; based on achieving 2.61% AROCS and the 3-year average
of the actual risk management achievement levels during the period.
2 - 125% of Meets payout; based on achieving 2.36% AROCS and the 3-year average
of the actual risk management achievement levels during the period.
3 - 100% of Meets payout; based on achieving 2.11% AROCS and the 3-year average
of the actual risk management achievement levels during the period.
4 - 75% of Meets payout; based on achieving 1.86% AROCS and the 3-year average
of the actual risk management achievement levels during the period.
Awards will be considered by the Board of Directors at the end of the 3-year
performance period (during the first quarter of 2015).


Payments under this plan are subject to approval by the Board of Directors. To
be eligible for the Executive Performance Unit Plan payment, participants must
be employed with the Bank through the end of the 3-year performance period,
except in the case of a voluntary normal retirement, a qualified long-term
disability, or death. EPUP awards will be prorated for participants in position
less than a full plan term, including participants who have a leave of absence
greater than one month during the plan term. Any awards will be distributed as
soon as administratively possible following the effective date of Board
approval. All compensation and incentive plans are subject to review and
revision at the Bank's discretion. Such plans are reviewed regularly to ensure
they are competitive and equitable. Executive Officer compensation and benefit
programs are subject to Federal Housing Finance Agency review and oversight, and
payments made under such programs may be subject to the Agency's approval under
applicable laws and regulations in effect from time to time.

3